16DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 09/05/2019, 10/18/2019, 10/25,2021 and 11/17/2021 have been entered and fully considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (“Pulsed-injection method for blood flow velocity measurement in intra-arterial digital subtraction angiography, Radiological society of north America, Vol. 160, no. 2, 1986] hereinafter “Shaw”.
Regarding claim 1, Shaw discloses a method for determining a blood flow velocity in a vessel [see abstract of Shaw], the method comprising the steps of:
 injecting pulsed contrast boluses into the vessel at a known frequency by injecting a first bolus of contrast media into the vessel over a first time, [see page 556, right column, section under “Pulsed Injection Techniques” continued in left column of page 557 disclosing injecting the contrast agent in short bursts]
[see page 557, left column and middle column disclosing that the bursts have a frequency of 7.5-15 Hz indicating a time in between injections wherein there is no injection; see also FIG. 1 showing pulses of contrast being injected and then stopped at intervals], and 
injecting a second bolus of contrast media into the vessel over a third time that is after the second time; [see page 557. left and middle columns and FIGs. 1 and 5 showing more than one pulse of contrast bolus going through the vessel]
analyzing image data representing a first region of the vessel to determine a distance between the first bolus of contrast media and the second bolus of contrast media in the vessel; and [see FIG. 3 and page 557, middle and right column disclosing analyzing the image data to determine distance between pulses of contrast]
calculating the blood flow velocity for the first region of the vessel by multiplying the determined distance between the first bolus of contrast media and the second bolus of contrast media by the known frequency [see page 557, right column, continued in page 558 disclosing calculating the blood velocity based on the distance and time].  
Regarding claim 2, Shaw further discloses that analyzing image data representing the first region of the vessel comprises analyzing peak pixel density of the image data representing the first region of the vessel to determine a position of the first bolus of contrast media in the first region of the vessel and a position of the second bolus of contrast media in the first region of the vessel. [see page 557, middle column, last paragraph continued in the right column disclosing that the peak in the bolus location is determined by determining the point in the image that the contrast profile had a “peak”] 
Regarding claim 3, Shaw further discloses that the image data representing the first region of the vessel is a single frame of image data of the first region of the vessel. [see FIG. 2 and page 557, middle column; from a single frame (shown in FIG. 3) the positions of the multiple boluses are determined] 
claim 4, Shaw further discloses that the image data representing the first region of the vessel includes a first frame of image data representing the first region of the vessel acquired at a first acquisition time and a second frame of image data representing the first region of the vessel acquired at a second acquisition time [see page 557, right column disclosing that the injection and imaging may be repeated and averaged to improve the statistical precision], and wherein determining the distance between the first bolus of contrast media and the second bolus of contrast media comprises:  
34Docket No.: 58534.110.2 analyzing the first frame of image data to determine a first distance between the first bolus of contrast media and the second bolus of contrast media in the first frame of image data; analyzing the second frame of image data to determine a second distance between the first bolus of contrast media and the second bolus of contrast media in the second frame of image data; and averaging the first distance and the second distance to determine the distance between the first bolus of contrast media and the second bolus of contrast media.[see page 557, right column and page 559, left column disclosing that the distance between the boluses and the velocity measurement may be repeated and averaged to increase precision]  
Regarding claim 5, Shaw further discloses injecting pulsed contrast boluses into the vessel at a known frequency further comprises terminating injection of contrast media over a fourth time that is after the third time and injecting a third bolus of contrast media into the vessel over a fifth time that is after the fourth time [see page 557, the middle column disclosing that several boluses were injected at a frequency of 5, 7.5, 10 and 15 Hz] see also FIG. 3 showing injection at a rate of 7.5 Hz] , and further comprising the steps of: 
analyzing image data representing a second region of the vessel to determine a distance between the second bolus of contrast media and the third bolus of contrast media in the vessel; and [see FIG. 3 and page 557, middle and right column disclosing analyzing the image data to determine distance between pulses of contrast]
[see page 557, right column, continued in page 558 disclosing calculating the blood velocity based on the distance and time].  
Regarding claim 8, Shaw further discloses that the known frequency is between 5 Hz and 20 Hz [see page 557, the middle column disclosing that several boluses were injected at a frequency of 5, 7.5, 10 and 15 Hz] see also FIG. 3 showing injection at a rate of 7.5 Hz], and wherein the first time comprises between 10% and 50% of a total of the first time and the second time.  [see Fig. 4; the time is less than 50% of the total of the first and second injection time]

Claims 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olin et al. (“Spillover flowmeter; a preliminary report”, 1964) hereinafter “Olin”.
Regarding claim 9, Olin discloses a method for determining a blood flow rate in a vessel [spillover flowmetry method of Olin], the method comprising the steps of: 
injecting contrast media into the vessel at a first contrast injection flow rate [see page 217; section under “Principle” and pages 218-219 under results disclosing that at a first instance the contrast agent is injected without any backflow; see also FIG. 2]; 
analyzing first image data representing a first region of interest acquired at a first acquisition time to determine if the first contrast injection flow rate has caused a predetermined condition to be present in the first image data; [see FIG. 2a; no back flow is observed]
 injecting contrast media into the vessel at a second contrast injection flow rate that is greater than the first contrast injection flow rate [pages 218-219 under results disclosing that at a second instance the contrast agent is injected with some backflow; see also FIG. 2]; 
analyzing second image data representing the first region of interest acquired at a second acquisition time to determine if the second contrast injection flow rate has caused the [see FIG. 2b; back flow is observed]
 upon determining that the predetermined condition is present in the second image data, using the second contrast injection flow rate to determine the blood flow rate in the vessel. [see page 217; section under “Principle”; when the back flow is present the blood flow rate approximates the injection flow rate] 
Regarding claim 14, Olin further discloses using the second contrast injection flow rate to determine the blood flow rate in the vessel comprises determining that the blood flow rate in the vessel approximates the second contrast injection flow rate. [see page 217; section under “principles” and FIG. 2 and page 219 disclosing that once the back flow is observed the flow rate in the vessel is the same as the injection flow rate approximately]
Regarding claim 15, Olin further discloses the steps of: 
injecting contrast media into the vessel at a third contrast injection flow rate that is greater than the second contrast injection flow rate; [see page 217; section under “principles” and FIG. 2 c]
 analyzing third image data representing the first region of interest acquired at a third acquisition time to determine if the third contrast injection flow rate has caused the predetermined condition to be present in the third image data; and [see page 219; the third time the back flow is present in the image]
 upon determining that the predetermined condition is present in the third image data, determining that the blood flow rate in the vessel approximates the second contrast injection flow rate.  [see page 217; section under “principles” and FIG. 2 and page 219 disclosing that once the back flow is observed the flow rate in the vessel is the same as the injection flow rate approximately]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (“Pulsed-injection method for blood flow velocity measurement in intra-arterial digital subtraction angiography, Radiological society of north America, Vol. 160, no. 2, 1986] hereinafter “Shaw” in view of Venugopal et al. (U.S. Publication No. 2017/0325769) hereinafter “Venugopal”.
Regarding claim 6, Shaw discloses all the limitations of claim 1 above [see rejection of claim 1]
Shaw does not expressly disclose that the step of: comparing the calculated blood flow velocity for the first region of the vessel to the calculated blood flow velocity for the second region of the vessel to determine whether a difference between the calculated blood flow velocity for the first region of the vessel and the calculated blood flow velocity for the second region of the vessel exceeds a predetermined flow velocity differential threshold.
Venugopal, directed towards calculating flow velocity [see abstract of Venugopal] discloses that the step of: comparing the calculated blood flow velocity for the first region of the vessel to the calculated blood flow velocity for the second region of the vessel to determine whether a difference between the calculated blood flow velocity for the first region of the vessel and the calculated blood flow velocity for the second region of the vessel exceeds a predetermined flow velocity differential threshold. [see [0063]-[0067] of Venugopal] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Shaw further and make the step of: comparing the calculated blood flow velocity for the first region of the vessel to the calculated blood flow velocity for the second region of the vessel to determine whether a difference between the calculated blood flow velocity for the first region of the vessel and the calculated blood flow velocity for the second region of the vessel exceeds a predetermined flow velocity differential threshold according to the teachings of Venugopal in order to detect any issues in the vascular anatomy be comparing the calculated flow velocities with a reference threshold.
Regarding claim 7, Shaw discloses all the limitations of claim 1 above [see rejection of claim 1]

Venugopal further discloses injecting saline fluid into the vessel over the second time such that saline fluid is present in the vessel between the first bolus of contrast media and the second bolus of contrast media. [see [0064] of Venugopal disclosing injecting Saline in between contrast pulsed] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Shaw further and inject saline fluid into the vessel over the second time such that saline fluid is present in the vessel between the first bolus of contrast media and the second bolus of contrast media so that there would not be an interruption between the two injection causing a differential pressure in order to increase the accuracy of blood velocity measurements.

Claims 10-13, and 17 are rejected under 35 U.S.C. 103 as being obvious over Olin et al. (“Spillover flowmeter; a preliminary report”, 1964) hereinafter “Olin” in view of Molloi et al. (“Estimation of coronary artery hyperemic blood flow based on arterial lumen volume using angiographic images”, In. J. Cardio. Imag. 2012) hereinafter “Molloi”.
Regarding claim 10, Olin further discloses that the vessel comprises an artery [see FIG. 1; the vessel is the renal artery] and the contrast media is injected into the artery from the aorta, and wherein the predetermined condition is the presence of contrast media flowing out of the coronary artery back into the aorta. [see FIG. 2 and its caption. see also page 217; section under “Principle”; when the back flow is present from aorta to the artery] 
 Olin does not disclose that the artery is a coronary artery.
[see abstract of Molloi] further discloses that the artery is a coronary artery.[see abstract of Molloi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Olin further and make the artery be a coronary artery according to the teachings of Molloi in order to study the measurement of flow in the coronary arteries using backflow process as well. doing so would have been applying a known technique of spillover flowmetry to the coronary arteries and would have been obvious to try by a person of ordinary skill level in the art.
Regarding claim 11, Olin further discloses that using the second contrast injection flow rate to determine the blood flow rate in the artery comprises determining that the blood flow rate in the coronary artery is less than the second contrast injection flow rate.  [see page 217; section under “principles” and FIG. 2 and page 219 disclosing that once the back flow is observed the flow rate in the vessel is the less than the injection flow rate]
 Olin does not disclose that the artery is a coronary artery.
Molloi, directed towards determining the blood flow in the coronary artery [see abstract of Molloi] further discloses that the artery is a coronary artery.[see abstract of Molloi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Olin further and make the artery be a coronary artery according to the teachings of Molloi in order to study the measurement of flow in the coronary arteries using backflow process as well. doing so would have been applying a known technique of spillover flowmetry to the coronary arteries and would have been obvious to try by a person of ordinary skill level in the art.
Regarding claim 12, Olin further discloses that using the second contrast injection flow rate to determine the blood flow rate in the artery comprises determining that the blood flow rate in the artery approximates the first contrast injection flow rate.  [see page 217; section under “principles” and FIG. 2 and page 219 disclosing that at the onset of the backflow the flow rate equals the contrast injection rate approximately]
 Olin does not disclose that the artery is a coronary artery.
Molloi, directed towards determining the blood flow in the coronary artery [see abstract of Molloi] further discloses that the artery is a coronary artery.[see abstract of Molloi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Olin further and make the artery be a coronary artery according to the teachings of Molloi in order to study the measurement of flow in the coronary arteries using backflow process as well. doing so would have been applying a known technique of spillover flowmetry to the coronary arteries and would have been obvious to try by a person of ordinary skill level in the art.
Regarding claim 13, Olin further discloses that using the second contrast injection flow rate to determine the blood flow rate in the coronary artery comprises determining that the blood flow rate in the coronary artery is less than the second contrast injection flow rate and greater than the first contrast injection flow rate.  [see page 217; section under “principles” and FIG. 2 and page 219 disclosing that at the onset of backflow the flow rate approximately equals to the contrast flow rate and after than the blood flow rate is lower than the second contrast agent rate]
 Olin does not disclose that the artery is a coronary artery.
Molloi, directed towards determining the blood flow in the coronary artery [see abstract of Molloi] further discloses that the artery is a coronary artery.[see abstract of Molloi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Olin further and make the artery be a coronary artery according to the teachings of Molloi in order to study the measurement of flow in the coronary arteries using backflow process as well. doing so would have been applying a known 
Regarding claim 17, Olin discloses all the limitations of claim 9 above [see rejection of claim 9]
Olin does not disclose that the first region of interest is an area of myocardium fed by a coronary artery.
Molloi further discloses that the first region of interest is an area of myocardium fed by a coronary artery.[see FIG. 4, and page 6, left column, the area is of a myocardium area fed by the coronary artery]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the region under observation of Olin further and make the first region of interest be an area of myocardium fed by a coronary artery according to the teachings of Molloi in order to study the blood flow in the heart as well. doing so would have been applying a known technique of spillover blood flow determination to the coronary artery and myocardium and would have been obvious to try by an ordinarily skilled in the art.

Claims 18-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (“Pulsed-injection method for blood flow velocity measurement in intra-arterial digital subtraction angiography, Radiological society of north America, Vol. 160, no. 2, 1986] hereinafter “Shaw” in view of Zhang et al. (U.S. Publication No. 2021/0244371) hereinafter “Zhang”.
Regarding claim 18, Shaw discloses a method for determining a blood flow measurement in a vessel [see abstract of Shaw], the method comprising the steps of: 
performing a first injection of a contrast media into the vessel[see page 556, right column, section under “Pulsed Injection Techniques” continued in left column of page 557 disclosing injecting the contrast agent in short bursts]
[see page 557, left column and middle column disclosing that the bursts have a frequency of 7.5-15 Hz indicating a time in between injections wherein there is no injection; see also FIG. 1 showing pulses of contrast being injected and then stopped at intervals]; and 
after terminating the first injection, calculating the blood flow measurement [see page 557, right column, continued in page 558 disclosing calculating the blood velocity based on the distance and time]for a region of the vessel based on image data representing the contrast media at the region[see FIG. 3 and page 557, middle and right column disclosing analyzing the image data to determine distance between pulses of contrast]
Shaw doesn’t disclose that the injection of the first contrast media is during one of systolic and a diastolic phase.
Zhang, directed towards gated contrast agent injection [see abstract of Zhang] further discloses that the injection of the first contrast media into the vessel is during one of a systolic phase and a diastolic phase of a cardiac cycle. [see [0159] of Zhang]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the timing of the injection of the method of Shaw further and inject the contrast media during one of systolic or diastolic phases according to the teachings of Zhang in order to inject the contrast agent when the blood pressure is at its lowest [see [0159] of Zhang] 
Regarding claim 19, Shaw does not disclose that terminating the first injection of the contrast media occurs prior to the beginning of the other of the systolic phase and the diastolic phase of the cardiac cycle 
Zhang further discloses that terminating the first injection of the contrast media occurs prior to the beginning of the other of the systolic phase and the diastolic phase of the cardiac cycle[see [0159] of Zhang]
[see [0159] of Zhang] 
Regarding claim 20, Shaw as modified by Zhang discloses the injection being performed during diastolic phase, terminating the contrast injection prior to beginning of systolic phase [see [0159] of Zhang]  
Shaw as modified by Zhang does not expressly disclose that the first injection of the contrast media is performed during the systolic phase, and wherein the first injection of the contrast media is terminated prior to the beginning of the diastolic phase.  
However, it would have been well within the level of the skill of one of ordinary skill level in the art at the time of the filing of the invention to change the timing of the contrast injection and make the first injection be performed during systolic phase instead wherein the first injection is terminated prior to beginning of diastolic phase since optimization of the parameters of a process has been held to be within the level of skill of one of ordinary skill level in the art and would have been obvious to try resulting in predictable results.
Regarding claim 21, Shaw does not discloses that the image data is acquired after terminating the first injection and during the diastolic phase.  
Zhang further discloses that the image data is acquired after terminating the first injection and during the diastolic phase. [see [0159] and [0184] of Zhang]
 However, it would have been well within the level of the skill of one of ordinary skill level in the art at the time of the filing of the invention to change the timing of the image data acquisition of Shaw further and make it be acquired after terminating the first injection and during the diastolic phase according to the teachings of Zhang in order to optimize the timing of the image capture to the time wherein the blood pressure is at its lowest. 
claim 22, Shaw further discloses that the image data comprises a plurality of image frames.[see page 557, right column and page 559, left column disclosing that the distance between the boluses and the velocity measurement may be repeated and averaged to increase precision] , and wherein calculating the blood flow measurement for the region of the vessel based on the image data comprises: measuring a number of image frames, within the plurality of image frames, over which the contrast media travels a distance from a first predetermined location in the region of the vessel to a second predetermined location in the region of the vessel.  [see page 557, right column, continued in page 558 disclosing calculating the blood velocity based on the distance and time] ; determining a time corresponding to the measured number of image frames; and  38Docket No.: 58534.110.2 calculating a blood flow velocity for the region of the vessel by dividing the distance by the determined time. [see page 557, right column, continued in page 558 disclosing calculating the blood velocity based on the distance and time].   
Regarding claim 23, Shaw does not disclose that the calculated blood flow velocity corresponds to the diastolic phase, and the method further comprises using the calculated blood flow velocity to determine an instantaneous wave-free ratio.  
Zhang further discloses that the calculated blood flow velocity corresponds to the diastolic phase [see [0159] of Zhang], and the method further comprises using the calculated blood flow velocity to determine an instantaneous wave-free ratio [see claim 6 of Zhang].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of then invention to modify the method of Shaw further and make the calculated blood flow velocity corresponds to the diastolic phase, and the method further comprises using the calculated blood flow velocity to determine an instantaneous wave-free ratio according to the teachings of Zhang in order to more accurately calculate blood flow velocity. 

claim 24, Shaw does not disclose that the calculated blood flow velocity corresponds to the diastolic phase, and the method further comprises using the calculated blood flow velocity to determine a diastolic pressure ratio.
Zhang further discloses that the calculated blood flow velocity corresponds to the diastolic phase,[see [0159] of Zhang] and the method further comprises using the calculated blood flow velocity to determine a diastolic pressure ratio [see claim 6 of Zhang].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of then invention to modify the method of Shaw further and the calculated blood flow velocity corresponds to the diastolic phase, and the method further comprises using the calculated blood flow velocity to determine a diastolic pressure ratio according to the teachings of Zhang in order to more accurately calculate blood flow velocity. 
Regarding claim 25, Shaw further discloses the steps of:
 performing a second injection of the contrast media into the vessel; [see page 557. left and middle columns and FIGs. 1 and 5 showing more than one pulse of contrast bolus going through the vessel]
terminating the second injection of the contrast media [see page 557, left column and middle column disclosing that the bursts have a frequency of 7.5-15 Hz indicating a time in between injections wherein there is no injection; see also FIG. 1 showing pulses of contrast being injected and then stopped at intervals], and
 after terminating the second injection, calculating the blood flow measurement for the region of the vessel based on image data representing the contrast media at the region.  [see page 557, right column, continued in page 558 disclosing calculating the blood velocity based on the distance and time].  
Shaw does not disclose injecting during the diastolic phase of the cardiac cycle and terminating prior to the beginning of the systolic phase of the cardiac cycle;
[see [0159] of Zhang]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the timing of the injection of the method of Shaw further and injecting during the diastolic phase of the cardiac cycle and terminating prior to the beginning of the systolic phase of the cardiac cycle according to the teachings of Zhang in order to more accurately calculate blood flow velocity. 
Regarding claim 28, Shaw does not disclose terminating the first injection of the contrast media occurs after the beginning of the other of the systolic phase and the diastolic phase of the cardiac cycle.
Zhang further discloses terminating the first injection of the contrast media occurs after the beginning of the other of the systolic phase and the diastolic phase of the cardiac cycle.[see [0159] of Zhang
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the timing of the injection of the method of Shaw further and terminate the first injection of the contrast media after the beginning of the other of the systolic phase and diastolic phase of the cardiac cycle according to the teachings of Zhang in order to inject the contrast agent when the blood pressure is at its lowest [see [0159] of Zhang] 

Allowable Subject Matter
Claims 16, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793